Exhibit 99.1 For Immediate Release Media Contact Dick Parsons (949) 234-1999 dickparsons@seychelle.com Seychelle Reports Revenues and Earnings for First Quarter ended May 31, 2012 SAN JUAN CAPISTRANO, Calif. (BUSINESS WIRE) – July 16, 2012 – Seychelle Water Filtration Products, a DBA of Seychelle Environmental Technologies, Inc. (OTCQB: SYEV), a worldwide leader in the development, assembly and sale of proprietary portable water filtration bottles made several announcements today.For the first quarter ended May 31, 2012 Revenue was $898,009 compared to $1,781,019 in the prior year, down $883,010 (-49.5%).The Net loss after taxes of $97,441 was a decrease of $`246,756 (-165.3%) compared to the prior year’s net Income after taxes of $149,315. Dick Parsons, Chief Executive Officer stated that, “the Net Loss that occurred was primarily as a result of a decrease of approximately $493,000 in gross profit during the three-month period ended May 31, 2012. This was because of: 1) lower margin sales, 2) delay of orders for new higher margin products due to administrative issues with new customers, 3) price concessions on selected lower margin plastic bottles and 4) a build-up of inventory for anticipated sales of the new RAD filter bottle and the new pH filter bottle in the second quarter.“ Mr. Parsons said that “we plan to focus on the main factors affecting our bottom line to improve the Company’s profitability in the upcoming earnings periods. With our new production space in an adjacent building, this has allowed for the inventory build-up and ultimately more production space as well.Another area we are continuing to consider in reducing the cost of goods and improving gross margins is the out-sourcing of some of our faster movingproducts to a high volume assembler/fulfillment vendor.Both the new production space and the out-sourcing should have a direct effect on the bottom line and make the move to a more scalable higher volume business model feasible.” Finally, Mr. Parsons noted that the new products previously announced, the radiological filter that removes 100% of major nuclear contaminants in drinking water, and the PH filter increasing the PH level of water filtered through our products to 9.5%, are anticipated to have higher margins and are ready for shipment in the second quarter. We anticipate that these products will have a positive impact on both sales and net income going forward. Carl Palmer, Founder, President and Chairmanadded that “We believe that the delays in negotiating three major new distributor agreements have now been resolved in the first quarter of FY 2013.We now have agreements for an expanded pH program in the US, Canada and Israel; one for Saudi Arabia and another for five additional countries in the Middle East.Shipments of our new radiological filter to Japan were delayed due to administrative matters with one government agency, but we expect them to be resolved shortly, and 40’ containers to be shipped in the second quarter. Finally, we concluded a Distribution Agreement with a well established business group in Mexico that has plans for distribution into big box stores such as Costco and Wal-Mart.” With Seychelle portable water filtration, consumers can drink, with complete confidence, perfectly filtered water that is great-tasting from a variety of sources – the tap, rivers, streams, ponds or creeks.The standard filter works for water from the tap while the advance filter is needed for most outdoor uses. The proprietary Seychelle Ionic Adsorption Micron Filtration (IAMF) has been tested extensively by Independent Government Laboratories in the US and throughout the world to strict EPA/ANSI protocols and NSF Standards 42 and 53 by Broward Testing Laboratories. “Perfectly Filtered Water For a Great Taste and a Healthier Life” Note to Investors This press release may contain certain forward-looking information about the Seychelle's business prospects/projections.These are based upon good-faith current expectations of Seychelle's management.Seychelle makes no representation or warranty as to the attainability of such assumptions/projections. Investors are expected to conduct their own investigation with regard to Seychelle.Seychelle assumes no obligation to update the information in this press release. For more information, please visit www.seychelle.comor call (949) 234-1999.
